Citation Nr: 0504703	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  04-09 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder, claimed as the residual of a neck injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Havelka, Counsel




INTRODUCTION

The veteran had active military service from February 1942 to 
October 1945.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(RO).  

A motion to advance this case on the Board's docket was 
granted by the Board for good cause in February 2005.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  The veteran's service medical records do not show any 
evidence of a cervical spine injury during service.

2.  There is current medical evidence of cervical fusion and 
degenerative disc disease at C5-6 and C6-7 with resulting 
complaints of neck pain.

3.  There is no competent medical evidence linking any 
current cervical spine disability to the veteran's active 
military service.  


CONCLUSION OF LAW

A cervical spine disorder, claimed as the residual of a neck 
injury, was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004), the United States Court of Appeals for Veterans 
Claims held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103A, 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", 
under 38 C.F.R. § 3.159(b).  The RO in the present case 
provided the veteran the required notice with respect to his 
claim for service connection for a cervical spine disorder in 
letters dated in March 2003 and May 2003.  These letters 
specifically informed the veteran of the elements of a 
service connection claim, the evidence needed in his claim, 
the evidence already of record, what types of records VA 
would assist him to obtain, and the evidence he should obtain 
and submit.  He was specifically asked in the March 2003 
letter to tell VA about any additional information or 
evidence he wanted VA to try to obtain and that he should 
send VA information describing additional evidence or the 
evidence itself, thereby essentially requesting that he 
submit all evidence in his possession pertinent to his claim.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained all the relevant records 
related to the veteran's claims.  Thus, VA's duty to assist 
has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

II. Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Moreover, in the 
case of arthritis, service connection may be granted if such 
disease is manifested in service, or manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

The veteran claims that he injured his neck during active 
military service almost half a century ago and that this is 
the cause of his current cervical spine disorder and neck 
pain.  

The veteran's service medical records reveal that he did have 
some complaints of low back pain during service.  However, 
there is no indication that the veteran had any complaints 
of, or treatment for, neck pain or a cervical spine injury 
during service.  His October 1945 separation examination 
report reveals that his musculoskeletal system was normal 
with no defects being noted.  

An October 1997 private medical record reveals that the 
veteran complained of neck pain and numbness and tingling in 
his upper extremities.  The veteran reported having been in 
an automobile accident in July 1997 and that the symptoms of 
neck and shoulder pain, and numbness of the upper extremities 
started then.  In October 1997 magnetic resonance imaging 
(MRI) of the veteran's cervical spine was conducted which 
revealed that the veteran had a fusion at C5-6 and 
degenerative disc disease at C6-7 with no evidence of disc 
herniation.

A September 1998 evaluation from a private chiropractor 
confirms that the veteran was involved in a motor vehicle 
accident in July 1997 and that he had complaints of neck pain 
ever since.  An April 1999 private medical record includes 
the diagnosis of "cervical spondylosis."  

The RO has obtained private medical records of the veteran 
dating from 1997 to the present.  The Board has reviewed all 
of these records and they show continuing evaluation and 
treatment for complaints of neck pain and upper extremity 
numbness.  There is no indication in any of these records 
that the veteran had a history of neck pain prior to the 1997 
automobile accident.  

In January 2004 a VA examination of the veteran was 
conducted.  The veteran reported that he injured his neck 
during service in a fall while serving as a half-track 
gunner.  However, he indicated that he had no trouble with 
his neck for "many, many years" since service.  The veteran 
reported being in an automobile accident in the 1970s and in 
another automobile accident in 1994 when he injured his neck.  
X-ray examination revealed congenital fusion between the C5-
6-7 vertebrae and mild spondylosis.  Physical examination 
revealed neck pain and limitation of motion of the cervical 
spine.  The diagnosis was congenital cervical fusion with 
mild degenerative changes.  The examining physician's opinion 
was that the veteran's current cervical spine disorder was 
not related to military service or the injury during service 
that the veteran reported having.  

The veteran has submitted numerous written statements in 
support of his claim.  He claims that he injured his neck 
during service when he fell while serving as a half-track 
gunner.  He claims that he was not properly treated during 
service.  Further he claims that shortly after service he was 
treated by a private physician who x-rayed his neck and 
allegedly found two hairline fractures in his neck vertebrae.  

Review of the veteran's discharge papers reveals that the 
veteran served as a "Supply NCO" in a tank battalion in the 
European Theater during World War II.  The veteran served in 
the Ardennes and Rhineland campaigns.  

A June 2003 written statement is from a woman who was 
apparently a nurse in the private physician's office where 
the veteran claims he was treated shortly after service.  
This statement is written in first person from the veteran's 
point of view and recounts the inservice injury and the 
allegations of post-service x-ray examination and is merely 
signed by the person who was the nurse.  

A June 2003 written statement from a co-worker of the veteran 
from the 1950s states that the veteran was unable to ride 
horses due to "physical inability."

A July 2003 statement from a service buddy recounts the 
veteran's allegations of injuring his neck and being treated 
with pain medication but the buddy specifically stated that 
"I did not witness the accident nor see [the veteran] get 
hurt, but I did hear about it."

The preponderance of the evidence is against the veteran's 
claim for service connection for a cervical spine disorder.  
Even assuming that the veteran injured his neck during 
service, there is no competent medical evidence linking his 
current neck disability to his military service or that 
injury.  The evidence of record clearly shows that the 
veteran has current cervical spine disability manifested by 
pain, limitation of motion, and degenerative disc disease.  
However, all of the medical evidence of record relates the 
veteran's current neck disorder to injury in an automobile 
accident in the 1990s, and not to the veteran's military 
service.  As noted earlier, the January 2004 VA examiner 
recorded a history from the veteran, conducted an examination 
and specifically concluded that the veteran's current 
cervical spine disorder was not likely due to the inservice 
injury he reported.  Moreover, by his own admission the 
veteran was without neck symptoms for many years after 
military service.  With no medical evidence of a nexus 
between the current disability and military service, service 
connection must be denied.  

"In order to prevail on the issue of service connection . . 
. there must be medical evidence of a current disability 
[citation omitted]; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for cervical spine disorder, claimed as 
the residual of a neck injury, is denied.



	                        
____________________________________________
	BARBARA B. COPELAND 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


